DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to remarks filed on 07/06/2022. Claims 1-7 remain pending in this application with claims 1, 4 and 7 being independent claims. Claims 2-3 are dependent on claim 1 and claims 5-6 are dependent on claim 4. Claims 4 and 8 from the original application have been canceled.
Claims 5, 6, 7, and 9 from the original application have now been listed as claims 4, 5, 6 and 7, respectively. Applicant submits that support for the amendments can be found in paragraphs [0028], [0031], [0033], [0035], [0036], [0040] and [0042]. Applicant also submits no new matter is added. A complete response to applicants remarks and a Notice of Allowability follows here below. 
Response to Arguments
Applicant’s arguments, see pages 9-12, filed 07/06/2022, with respect to Claim Rejections under 35 U.S.C. 112 and U.S.C. 103 have been fully considered and in view of the amendments, the rejections have been withdrawn. 
Allowable Subject Matter
Claims 1-7 are allowed.
Prior art reference Weistrand (US 10453199 B2) discloses “The processing unit 140 is configured to receive, via the third interface 130, a further set of instructions [I].sub.edge identifying at least one further edge E3 of the anatomic structure of interest in the further image slice. Analogous to the above, the further set of instructions [I].sub.edge the further set of instructions [I].sub.edge is preferably generated in response to user commands ucmd1 and/or ucmd2 that have been entered via a keyboard and/or computer mouse, or similar pointing device. In order to sum up, and with reference to the flow diagram in FIG. 6, we will now describe the general method according to the invention for contouring three-dimensional medical image data. In a first step 610, source data are received, which represent a 3D image of an anatomic structure of interest as well as tissues adjoining the anatomic structure of interest. Then, in a step 620, a first subset of the source data is selected and presented on a graphical display. The first subset of the source data defines a first two-dimensional graphic representation of the source data, and the first subset is arranged in a first image slice through the anatomic structure of interest at a first axial position in the source data. Subsequently, a step 630 checks if a first set of instructions has been received. Preferably, the first set of instructions are generated in response to manual commands entered by a user, for example via a computer mouse. If such a first set of instructions has been received, the procedure continues to a step 640. Otherwise, the procedure loops back and stays in step 630. In step 640, a first edge of the anatomic structure of interest is identified in the first image slice in response to the first set of instructions. Preferably, graphics illustrating the first edge is also presented on the graphical display as feedback to the user. Then, in a step 650, a second subset of the source data is selected and presented on the graphical display. The second subset of the source data defines a second two-dimensional graphic representation of the source data, and the second subset is arranged in a second image slice through the anatomic structure of interest at a second axial position in the source data, which second axial position is different from the first axial position. Subsequently, a step 660 checks if a second set of instructions has been received. Analogous to the above, the second set of instructions are preferably generated in response to manual commands entered by a user, for example via a computer mouse. If such a second set of instructions has been received, the procedure continues to a step 670. Otherwise, the procedure loops back and stays in step 660. In step 670, a second edge of the anatomic structure of interest is identified in the second image slice in response to the second set of instructions.
After that, in a step 720, a set of image features is derived, which define an estimated perimeter of the anatomic structure of interest. Preferably, the set of image features is derived based on analyses of the source data in proximity to the first and second edges respectively. Then, in a step 730, a subsequent estimate of the three-dimensional shell is calculated based on the previous estimate of the three-dimensional shell (i.e. in a first iteration the initial estimate), the first and second edges, the set of image features and the source data.
Subsequently, a step 740 checks if a quality criterion is fulfilled, where for example the criterion is expressed in terms of a non-linear optimization problem incorporating both image information and geometric distance to the first and second edges in the objective function. If said criterion is fulfilled, the procedure ends. Otherwise, it loops back to step 730.”
The following is an examiner’s statement of reasons for allowance: The prior art either singly or in combination does not teach, disclose or suggest at least the following claim limitation(s):
“one or more processors;
a display; and
a non-transitory computer readable memory storing instructions executable by the one or more processors, wherein the instructions are configured to:
receive three-dimensional (3D) CT or MR images and the corresponding voxel-by-voxel segmentation results from the output of an automatic DCNN segmentation model;
analyze the segmentation results on a 3D basis according to organ anatomical information;
process the results to identify regions with anatomically incorrect segmentations;
fix the incorrect segmentations;
analyze the remaining segmentation results on a two-dimensional (2D) and slice-by-slice basis according to predefined organ segmentation criteria;
identify the start and end slices;
process the results to remove segmentations beyond the identified slices to obtain the final results.”
The remaining claims require similar inventive features. The inclusion of such features, in combination with the other claimed features render the claim(s) allowable. The prior art fails to disclose the claimed invention as discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Related Patent: US 11030747 B1 – Feng commonly discloses “an apparatus for automatic thoracic organ segmentation. The apparatus may include one or more processors, a display, and a non-transitory computer-readable memory storing instructions executable by the one or more processors. Wherein the instructions are configured to receive three-dimensional (3D) images obtained by a computed tomography (CT) system, process the 3D images to have the same spatial resolution and matrix size, build a two-stage deep learning framework based on convolutional neural network (CNN) models for organ segmentation, adapt the deep learning framework to be compatible with incomplete training data, improve the CNN models upon arrival of new training data, and post-process the output from the deep learning framework to obtain final organ segmentation.”
US 20170148156 A1 Bregman-Amitai discloses “The liver region may be segmented from one or more image slices, and/or from the volume. At 304, an axial slice is identified from which subsequent ordered axial slices are processed for segmentation of the liver region. The axial slice is identified based on the presence of sufficient liver tissue that appears in the tissue for segmentation. The axial slice including lung tissue may be selected for segmentation of the liver in subsequent slices, proceeding inferiorly (i.e., since the liver is located inferior to the lungs). Optionally, the axial slice is identified based on having the largest lung area from a set of sequentially organized axial slices of the imaging data. Using the axial slice as an initial staring slice, a search for the liver region is performed in respective sequential axial slices starting from the identified axial slice in an inferior direction. Blocks 306, 308, and 310 are performed for each sequential slice. The liver may be searched for and/or segmented, for example, in every subsequent slice, or in every nth slice, for example, corresponding to ever about 8 millimeters (mm) or 10 mm, or other values. The search for the liver and/or segmentation of the liver may be performed within a defined range (selected based on the expected relative anatomical location of the liver), for example, to about 150 mm or to about 200 below the axial slice.”
US 10453199 B2
US 11216950 B2
US 20190066343 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583. The examiner can normally be reached M-Th 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/Primary Examiner
Art Unit 2665